THE THIRTEENTH COURT OF APPEALS

                                   13-16-00439-CR


                              Fabian Ignacio Faz Flores
                                         v.
                                 The State of Texas


                                   On appeal from the
                     93rd District Court of Hidalgo County, Texas
                           Trial Cause No. CR-4463-15-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered

judgment of acquittal as to Count I, and affirmed as modified as to Count II. The Court

orders the judgment of the trial court REVERSED AND RENDERED JUDGMENT OF

ACQUITTAL as to Count I, and AFFIRMED AS MODIFIED as to Count II.

      We further order this decision certified below for observance.

November 29, 2018